Citation Nr: 1421417	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  10-34 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of indebtedness for the advance payment of Post-9/11 GI Bill (Chapter 33) educational assistance benefits in the amount of $3,000.  


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 










INTRODUCTION

The Veteran had active service from February 2003 to September 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.  This case was previously before the Board in March 2013, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  In October 2009, the Veteran requested an advance payment of Chapter 33 educational assistance benefits in the amount of $3000, thereby creating a valid debt.

2.  Recovery of the advance payment in the amount of $3000 would not be against equity and good conscience because a failure to collect the advance payment would result in unjust enrichment.  


CONCLUSIONS OF LAW

1.  The debt created by the advance payment of Chapter 33 educational assistance benefits in the amount of $3000 is valid.  38 U.S.C.A. §§ 501, 3323 (West 2002 & Supp. 2013); 38 C.F.R. § 21.9695 (2013).

2.  Recovery of the advance payment of Chapter 33 educational assistance benefits in the amount of $3,000 would not be against equity and good conscience.  38 U.S.C.A. § 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.102 (2013).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the Court of Appeals for Veterans Claims (Court) has held that the notice and duty to assist provisions of the VCAA do not apply to claims for waiver of recovery of overpayment.  Barger v. Principi, 16 Vet. App. 132 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

Analysis

The Veteran has asserted that her overpayment should be waived as she was under the impression that repayment of the advance payment of Chapter 33 educational assistance benefits would only be required if a Veteran was ultimately determined to be ineligible to receive Chapter 33 educational assistance benefits.  

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Moreover, a claimant has the right to dispute the existence and amount of the debt.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. § 1.911(c) (2013).  In this case, the Veteran has not disputed the amount of the $3,000 debt in question.  As to the issue of whether a debt in the amount of $3,000 for an advance payment of educational assistance benefits was properly created, the Veteran has not set forth any persuasive arguments as to why the debt is not valid.

In October 2009, the Veteran requested an advance payment of her Chapter 33 educational assistance benefits through the online advance payment request system.  A review of the online formatting of the system shows that, when applying for the advance payment, the Veteran was required to certify that she understood that the advance payment she was requesting would result in a duplicate payment that she would be responsible for repaying.  Certifying that she understood that information was required before any advance payment was issued.  Based on her online application, the Veteran was issued a check by the Department of Treasury in the amount of $3000.  A review of copies of the endorsed check shows that the check was sent to the Veteran's correct address and was endorsed by the Veteran for deposit.  There is no indication from the record, and the Veteran has not alleged, that she did not receive and deposit the advance payment of Chapter 33 educational assistance benefits.  

Therefore, the Board finds that the debt in the amount of $3,000 for an advance payment of Chapter 33 educational assistance benefits was properly created.  Generally, an overpayment of educational assistance under Chapter 33 constitutes a liability of that individual.  38 U.S.C.A. § 3323 (West Supp. 2013); 38 C.F.R. § 21.9695 (2013).

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2013).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the veteran; and (6) whether the veteran changed positions to their detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2013); Ridings v. Brown, 6 Vet. App. 544 (1994).

Generally, for a notice of indebtedness issued on or after April 1, 1983, a request for waiver of the indebtedness shall only be considered if made within 180 days following the date of notice.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  There is no issue of timeliness in the Veteran's case as the request for a waiver was received within 180 days following the date of notice of indebtedness.

In considering the "equity and good conscience" elements, the "fault" of this debt is equally that of the Veteran and VA.  That is, the $3,000 advance payment was ostensibly a beneficial plan that both parties expressly chose to participate in.  "Fault" is not a particularly useful element in this case because the primary purpose of the advance payment was to create a debt.  Along those lines, collection of the advance payment would not defeat the purpose of an existing benefit to the Veteran because, as noted, the primary purpose of this benefit was an advance payment that would necessarily result in a debt.  Additionally, there is no indication that the Veteran changed positions to her detriment in reliance upon a granted VA benefit.  Instead, the creation of the debt was to her benefit.

The Veteran's principle argument was that she was under the impression that she would only be required to repay the advance payment if she was found to be ineligible to receive Chapter 33 educational assistance benefits.  She has asserted that because she was eligible to receive Chapter 33 educational assistance benefits, she should not have to repay the advance payment.  The Board does not find that argument persuasive.  First, ignorance of the regulation is not typically an excuse.  Regardless, in this case, the evidence of record indicates that the Veteran was aware, or should have been aware, that she would be required to repay the advance.  As noted, it was clear that this payment was an "advance" on future benefits, not a separate and additional benefit.  Further, the Veteran certified that she understood that she would be responsible for repaying the advance and was not able to get the advance payment without acknowledging her obligation in that regard.  Also, the Veteran has submitted information obtained from the VA website, regarding emergency payments for Veterans awaiting VA educational benefits, which further demonstrates her knowledge that repayment of the advance would be required, as the information specifically states that advance payments of that nature would be recouped from future VA payments.    

The Veteran has also argued that VA did not make tuition payments to her educational institution and that she thus used the advance payment to pay her tuition.  However, a review of the record shows that VA made tuition payments to the Veteran's educational institution in the amount of $2,633.41 on February 10, 2010, and in the amount of $1,180 on February 11, 2010.  As the record shows that appropriate tuition payments were made to the Veteran's educational institution, if she used the $3000 advance payment to self-pay her tuition, resulting in an overpayment to the school, then her recourse would more appropriately be with the school and not VA.

The Veteran has also argued that the collection of the advance payment has created an undue financial hardship.  She has indicated that she has a negative net monthly income on account of living expenses and other debt.  The Board does not find the Veteran's argument to be persuasive in the consideration of equity and good conscience.  She was provided the advance payment in lieu of forthcoming educational assistance payments, she has since finished her education program, and the debt appears to have been fully recouped.  Waiving the overpayment would result in an additional retroactive payment, over and above the educational assistance benefits to which she was entitled, and that would not be appropriate.  

The element of "equity and good conscience" most applicable to the Veteran's case is that the failure to collect the advance payment would result in unjust enrichment.  Again, when the Veteran made the request for the advance payment, she certified that she would have to repay the advance.  Failing to collect the advance payment would result in unjust or duplicative educational assistance payments at the expense of the Government.  Additionally, as noted, in authorizing the advance payment, it was expected that the amount would be recouped by an offset or reduction in future education payments.  

In sum, consideration of equity and good conscience as to the facts and circumstances in the Veteran's case does not indicate a need for reasonableness and moderation in the exercise of the Government's rights.  In view of the Board's findings, recovery of the advance payment in the amount of $3,000 would not be against equity and good conscience.  Accordingly, the Veteran's request for a waiver must be denied.


ORDER

A debt in the amount of $3,000 for an advance payment of Chapter 33 educational assistance benefits was properly created; waiver of recovery of the overpayment is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


